242 S.C. 357 (1963)
131 S.E.2d 91
The STATE, Respondent,
v.
James FIELDS, et al., Appellants. The STATE, Respondent,
v.
Bobbie J. GILCHRIST, et al., Appellants. The STATE, Respondent,
v.
Marie GRAHAM, et al., Appellants. The STATE, Respondent,
v.
Eula M. WITHERSPOON, et al., Appellants. The STATE, Respondent,
v.
Alvin HEATLEY, et al., Appellants. The STATE, Respondent,
v.
Joseph C. BROWN, et al., Appellants. The STATE, Respondent,
v.
Frances E. DAVENPORT, et al., Appellants.
17922
Supreme Court of South Carolina.
May 14, 1963.
Messrs. Jenkins & Perry, of Columbia, and W. Newton Pough, of Orangeburg, for Appellants.
Messrs. Daniel R. McLeod, Attorney General, and Everett N. Brandon, Assistant Attorney General, of Columbia, and Julian S. Wolfe, Solicitor, of Orangeburg, for Respondent.
May 14, 1963.
PER CURIAM.
The mandate of the United States Supreme Court in this case, 372 U.S. 522, 83 S. Ct. 887, vacated the judgment of this Court and further provided "that this cause be remanded to the Supreme Court of the State of South Carolina for consideration in light of Edwards v. South Carolina, 372 U.S. 229, 83 S. Ct. 680, 9 L.Ed. (2d) 697."
Pursuant thereto, we have considered this cause in the light of Edwards v. South Carolina and adhere to and affirm the judgment of this Court 240 S.C. 366, 126 S.E. (2d) 6, for the reasons stated in our opinion in State v. Brown, 240 S.C. 357, 126 S.E. (2d) 1.